237 Ga. 646 (1976)
229 S.E.2d 435
DOUGLAS COUNTY
v.
HASTY.
31288.
Supreme Court of Georgia.
Submitted June 25, 1976.
Decided September 29, 1976.
William C. Tinsley, II, for appellant.
Awtrey, Parker, Risse, Mangerie & Brantley, A. Sidney Parker, Toby B. Prodgers, for appellee.
NICHOLS, Chief Justice.
This action began when Douglas County filed a complaint in the Cobb Superior Court seeking to enjoin the construction of a mobile home park by B. N. Hasty. The defendant therein filed a cross complaint in which he sought to have the zoning ordinance of Douglas County declared invalid and the county enjoined from either directly or indirectly interfering with his property. After hearing the trial court entered a judgment declaring the zoning ordinance relied upon by the county to be unconstitutional, null and void, and restraining the county from interfering with such property and granting other relief. The appeal is from this judgment.
After the appeal was filed in this court, a motion to dismiss the appeal for mootness was filed by the appellee. This motion alleges that after the judgment of the trial court was entered, a new zoning ordinance and map were adopted by Douglas County which vests the appellee with authority to use the property involved for mobile home subdivision use. In reply to such motion, the appellant contends that such action was taken in order to avoid being placed in contempt of court.
Under the decision in Clarke v. City of Atlanta, 231 Ga. 84 (200 SE2d 264) (1973), the issue presented by the appellant's appeal is now moot and the appeal must be dismissed.
Appeal dismissed. All the Justices concur.